Exhibit 10.3 Kishore Mamillapalli 44445 Overland Ave. Culver City, CA 90230 October 2, 2011 ECampusCash Inc. 44445 Overland Ave. Culver City, CA 90230 Re: Funding Commitment Dear Sirs: This letter agreement (the “Agreement”) confirms the commitment of the undersigned to arrange for financing for you (the “Company”) in a minimum amount of $200,000 over the twelve month period commencing on the date of this letter (the “Commitment Period.”) It is the intention of the undersigned to arrange for financing by third parties, either in the form of loans or purchases of equity securities of the Company. However, if the undersigned is unable to arrange for such financing, or if such financing is for less than $200,000, the undersigned will loan the balance to the Company on market terms, when and as required by the Company during theCommitment Period. Please indicate your agreement with the above terms by signing below. Very truly yours, /s/ Kishore Mamillapalli Kishore Mamillapalli eCampusCash Inc. By: /s/ Kishore Mamillapalli Kishore Mamillapalli, President
